Case: 21-30477       Document: 00516207206            Page: 1      Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 17, 2022
                                     No. 21-30477                         Lyle W. Cayce
                                   Summary Calendar                            Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Henry Cota, Jr.,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                No. 5:19-CR-300-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Henry Cota, Jr., was sentenced to 135 months of imprisonment after
   pleading guilty of conspiracy to distribute and to possess with intent to dis-
   tribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
   (b)(1)(A) and 846. On appeal, he contends that the district court clearly


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-30477      Document: 00516207206           Page: 2   Date Filed: 02/17/2022




                                     No. 21-30477


   erred in denying him a mitigating-role adjustment under U.S.S.G. § 3B1.2.
          Whether a defendant is entitled to a mitigating-role adjustment is a
   factual determination that we review for clear error. United States v. Torres-
   Hernandez, 843 F.3d 203, 207 (5th Cir. 2016). There is no clear error if a
   factual finding is plausible in light of the record as a whole. United States v.
   Castro, 843 F.3d 608, 612 (5th Cir. 2016). Cota is entitled to the adjustment
   only if he shows by a preponderance of the evidence “(1) the culpability of
   the average participant in the criminal activity; and (2) that [he] was sub-
   stantially less culpable than that participant.” Id. at 613 (footnote omitted).
          Although Cota asserts that he played a minor or minimal role in the
   conspiracy, the record reflects that he was not substantially less culpable than
   the average participant because he mailed multiple packages containing a
   large quantity of pure methamphetamine from California to Louisiana, he
   was paid a substantial sum of money for mailing each package, and he col-
   lected wire transfers from recipients of the drugs. Because a defendant is not
   entitled to a mitigating-role reduction merely because he was responsible for
   only transporting, the district court did not clearly err in determining that
   Cota was not entitled to the adjustment under § 3B1.2. See United States v.
   Silva-De Hoyos, 702 F.3d 843, 847 (5th Cir. 2012).
          Relatedly, Cota avers that the district court should have applied the
   safety valve to sentence him below the statutory minimum of 120 months.
   But because the district court did not clearly err in determining that Cota was
   not entitled to a mitigating-role reduction, his guideline range was above the
   statutory minimum, so the safety valve is inapplicable.          See U.S.S.G.
   § 5C1.2(a).
          AFFIRMED.




                                          2